            Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 1 of 13


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

CATO INSTITUTE,                                    )
1000 Massachusetts Ave. NW                         )
Washington, D.C. 20001                             )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
FEDERAL BUREAU OF INVESTIGATION,                   )
935 Pennsylvania Avenue, NW                        )
Washington, D.C. 20535                             )
                                                   )
U.S. DEPARTMENT OF JUSTICE,                        )
950 Pennsylvania Ave NW                            )
Washington, D.C. 20530                             )
                                                   )
       Defendants.                                 )

                                          COMPLAINT

       1.    Plaintiff, CATO INSTITUTE, brings this Freedom of Information Act suit to force

Defendants FEDERAL BUREAU OF INVESTIGATION (“FBI”) and U.S. DEPARTMENT OF

JUSTICE (“DOJ”) to respond to Plaintiff’s FOIA requests and produce historical records

pertaining to three deceased Congresspeople as well as the “New Left.” Although Plaintiff

attempted to narrow the scope of the requests at the FBI’s urging, FBI refused to provide

additional information to Plaintiff that would allow Plaintiff to narrow the scope based on the

relevancy of potentially responsive records.

                                           PARTIES

       2.       Plaintiffs CATO INSTITUTE is a public policy research organization—a think

tank—dedicated to the principles of individual liberty, limited government, free markets, and
            Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 2 of 13


peace. Its scholars and analysts conduct independent, nonpartisan research on a wide range of

policy issues.

       3.        Defendant FEDERAL BUREAU OF INVESTIGATION is a federal agency, a

component of U.S. DEPARTMENT OF JUSTICE, and subject to the Freedom of Information

Act, 5 U.S.C § 552.

       4.        Defendant U.S. DEPARTMENT OF JUSTICE is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       5.        This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.        Venue is proper under 5 U.S.C. § 552(a)(4)(B).

     MAY 24, 2019, FOIA REQUEST (SENATOR FRANK FORRESTER CHURCH)

       7.        On May 24, 2019, CATO INSTITUTE submitted a FOIA request to the FBI for

“any FBI records from July 26, 1908 to the date of this request on the following deceased

American: Senator Frank Forrester Church.” CATO INSTITUTE also attached the page on

Senator Church from the Biographical Directory of the United States Congress. Exhibit 1.

       8.        On June 3, 2019, FBI acknowledged receipt of the request and assigned reference

number 1438019-000 to the matter. Exhibit 2.

       9.        On June 4, 2019, FBI denied expedited processing of the request. Exhibit 3.

       10.       On August 28, 2019, FBI produced 469 “preprocessed pages.” FBI noted that

“preprocessed packages are released the same way they were originally processed.” Exhibit 4.

       11.       In those preprocessed pages, FBI withheld and redacted records pursuant

Exemption 3 (in conjunction with 50 U. S. C., § 3024(i)(1)), Exemption 6, Exemption 7C, and

Exemption 7E. Id.


                                                -2-
          Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 3 of 13


        12.      On October 4, 2019, CATO INSTITUTE submitted a new request that identified

additional files and records that may be responsive to the May 24, 2019 request.            CATO

INSTITUTE also requested “a complete digital copy of the full Church Committee file.” Exhibit

5.

        13.      Having heard no further response from the FBI, CATO INSTITUTE asked for an

estimated completion date of the request on December 11, 2020. Exhibit 6.

        14.      On December 15, 2020, FBI stated,

        The FBI has received your additional correspondence from October 2019 regarding
        your Freedom of Information/Privacy Act (FOIPA) request. FOIA Request 1438019-
        000 was not administratively closed in our system. Your request is being
        preprocessed to another open request on the same subject, meaning a request on the
        same subject had been received and was already in process prior to receipt of your
        request. The request to which yours will be preprocessed is presently assigned to a
        Disclosure analyst who is reviewing the records to determine if any redactions are
        required pursuant to subsections of Title 5, U. S. Code, Section 552 and 552a.

Exhibit 7.

        15.      On December 21, 2020, CATO INSTITUTE requested an estimated date of

completion of the request.

        16.      On December 29, 2020, FBI stated that the estimated date of completion is June

2021. Exhibit 8 at 1.

        17.      In this email, FBI provided status updates of three other FOIA requests, which are

all at issue in this case.

        18.      As of the date of this filing, FBI has not complied with FOIA, has not issued a

determination letter, and has not produced all records responsive to the request.

     JUNE 1, 2019, FOIA REQUEST (SENATOR BARRY MORRIS GOLDWATER)

        19.      On June 1, 2019, CATO INSTITUTE submitted a FOIA request to the FBI for

“any FBI records from July 26, 1908 to the date of this request on the following deceased



                                                -3-
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 4 of 13


American: Senator Barry Morris Goldwater.” CATO INSTITUTE also attached the page on

Senator Morris from the Biographical Directory of the United States Congress. Exhibit 9.

       20.      On June 6, 2019, FBI acknowledged receipt of the request and assigned reference

number 1438619-000 to the matter. Exhibit 10 at 1-2

       21.      On June 6, 2019, FBI denied expedited processing of the request. Exhibit 10 at 3-

4.

       22.      On July 10, 2019, FBI released 430 pages of records that were “previously

processed and released pursuant to the Freedom of Information Act.” Exhibit 11.

       23.      FBI also stated that “additional records responsive to [the] subject exist” and

asked CATO INSTITUTE to inform FBI within thirty days of the date of the notification that it

wants additional records processed if the “release of previous processed material does not

satisfy” the request. Id.

       24.      In addition, FBI included that “records potentially responsive” were destroyed

and “documents or information referred to other Government agencies were not included in this

release.” Id.

       25.      On July 11, 2019, CATO INSTITUTE asked the FBI to process the additional

records identified and mentioned in the July 10, 2019 letter. Further, CATO INSTITUTE asked

the FBI to search “any cross-reference files or electronic surveillance (ELSUR) files for

responsive records” and FBI field offices. Exhibit 12.

       26.      On August 5, 2020, FBI stated that it located “approximately 2,867 pages

potentially responsive” to the request. Exhibit 13 at 3-4.

       27.      In the same letter, FBI classified the request as a “complex” request. FBI noted

that the complex requests are further divided per the request size, and CATO INSTITUTE’s

request falls under “large” sub-track. Id.


                                               -4-
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 5 of 13


       28.        FBI informed CATO INSTITUTE that the “current average time to complete a

large track request is approximately 56 months.” Id.

       29.        FBI asked whether CATO INSTITUTE can potentially reduce the scope of the

request. Id.

       30.        On August 5, 2020, CATO INSTITUTE stated that it may be possible to “rescope

the request,” but it would “need to know the kind of materials thus far identify by type and

Classification.” Exhibit 13 at 3.

       31.        Specifically, CATO INSTITUTE stated, [1] “If the material includes ELSUR,

TELSUR, or MISUR records, I want it all.”; “If the material includes reports in the following

Classifications, I want all such reports: 2, 14, 19, 25, 44, 56, 61, 64, 65, 94, 97, 100, 102, 105,

109, 110, 111, 112, 113, 121, 137, 139, 157, 161, 170, 176, 199-203, 205, 212, 215, 216-229,

and 271.” Id.

       32.        CATO INSTITUTE asked the FBI to “identify the scope of the records by type

per the above criteria” in order to engage in the narrowing process. Id.

       33.        On August 6, 2020, FBI stated that it is “unable to narrow the scope of this

request by type or classification.” Exhibit 13 at 2.

       34.        FBI instead offered three options: 1) limit the request to approximately the first 50

potentially responsive pages, which would take an average time to complete of approximately 8

months; 2) limit to the first 950 potentially responsive pages, which would take an average time

to complete of approximately 29 months; and 3) narrow the scope of this request with a specific

date range. Id.

       35.        On August 6, 2020, CATO INSTITUTE asked why the FBI is unable to narrow

the scope of the request by type or classification for this request even though FBI was able to do

so in past negotiations with CATO INSTITUTE on prior requests on other persons or topics. Id.


                                                  -5-
          Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 6 of 13


        36.      On August 7, 2020, FBI claimed that it needs to have “the potentially responsive

material reviewed by a FOIA analyst before [it] can make a determination on what can be

discussed or released no matter the subject of a request.” Exhibit 13 at 1.

        37.      FBI also stated that CATO INSTITUTE may “decline reducing the scope of this

request.” Id.

        38.      On August 7, 2020, CATO INSTITUTE indicated that the FBI’s three options do

not allow for an actual relevancy-based narrowing of the request. CATO INSTITUTE also

stated its willingness to narrow the scope of the request if a FOIA analyst is willing to use the

Classifications and related criteria to conduct a preliminary review. Id.

        39.      On December 10, 2020, FBI informed CATO INSTITUTE that it is “not able to

scope the information in the manner [CATO INSTITUTE] requested with a reasonable amount

of effort.” Exhibit 14.

        40.      On December 21, 2020, CATO INSTITUTE declined to narrow the scope of the

request and asked for an estimated date of completion. Exhibit 8 at 2-3.

        41.      On December 29, 2020, FBI stated that the estimated date of completion is March

2024. Exhibit 8 at 1.

        42.      In this email, FBI provided status updates of three other FOIA requests, which are

all at issue in this case.

        43.      As of the date of this filing, FBI has not complied with FOIA, has not issued a

determination letter, and has not produced all records responsive to the request.

                              JUNE 1, 2019, FOIA REQUEST
                       (REPRESENTATIVE BELLA SAVITZKY ABZUG)

        44.      On June 1, 2019, CATO INSTITUTE submitted a FOIA request to the FBI for

“any FBI records from July 26, 1908 to the date of this request on the following deceased



                                                -6-
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 7 of 13


American: Representative Bella Savitzky Abzug.” CATO INSTITUTE also attached the page

on Rep. Abzug from the Biographical Directory of the United States Congress. Exhibit 15.

       45.     On June 6, 2019, FBI acknowledged receipt of the request and assigned reference

number 1438583-000 to the matter. Exhibit 16.

       46.     On June 6, 2019, FBI denied expedited processing of the request. Exhibit 17.

       47.     On July 29, 2019, FBI released 969 pages of records that were “previously

processed and released pursuant to the Freedom of Information Act.” Exhibit 18.

       48.     FBI stated that it considers the request “fulfilled.” Id.

       49.     FBI also stated that “additional records potentially responsive to your subject may

exist” and informed CATO INSTITUTE that it may “request an additional search for records” if

this release of previously processed material does not satisfy the request. Id.

       50.     On August 23, 2019, CATO INSTITUTE asked the FBI to further search for

responsive records. To assist the FBI in its search, CATO INSTITUTE provided a list of FBI

case files that may be responsive to the request. Exhibit 19.

       51.     CATO INSTITUTE also asked the FBI to search “any cross-reference files or

electronic surveillance (ELSUR) files for responsive records” and FBI field offices. Id.

       52.     On September 3, 2019, FBI acknowledged receipt of the request and assigned

reference number 1438583-001 to the matter. Exhibit 20.

       53.     On September 12, 2019, FBI stated that “unusual circumstances” apply to the

processing of the request, which “will delay [the FBI’s] ability to make a determination on [the]

request within 20 days.” Exhibit 21.

       54.     On December 10, 2020, FBI stated that it located “approximately 4,254 pages

potentially responsive” to the request. Exhibit 22.




                                                -7-
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 8 of 13


       55.      In the same letter, FBI classified the request as a “complex” request. FBI noted

that the complex requests are further divided per the request size, and CATO INSTITUTE’s

request falls under “large” sub-track. Id.

       56.      FBI informed CATO INSTITUTE that the “current average time to complete a

large track request is approximately 57 months.” Id.

       57.      FBI asked whether CATO INSTITUTE can potentially reduce the scope of the

request. Id.

       58.      On December 10, 2020, CATO INSTITUTE stated that it may be possible to

“rescope the request,” but it would “need to know the kind of materials thus far identify by type

and Classification.” Id.

       59.      Specifically, CATO INSTITUTE stated, [1] “If the material includes ELSUR,

TELSUR, or MISUR records, I want it all.”; “If the material includes reports in the following

Classifications, I want all such reports: 2, 14, 19, 25, 44, 56, 61, 64, 65, 94, 97, 100, 102, 105,

109, 110, 111, 112, 113, 121, 137, 139, 157, 161, 170, 176, 199-203, 205, 212, 215, 216-229,

and 271.” Id.

       60.      CATO INSTITUTE asked the FBI to “identify the scope of the records by type

per the above criteria” in order to engage in the narrowing process. Id.

       61.      On December 14, 2020, FBI informed CATO INSTITUTE that it is “not able to

scope the information in the manner [CATO INSTITUTE] requested with a reasonable amount

of effort.” Exhibit 23.

       62.      On December 21, 2020, CATO INSTITUTE declined to narrow the scope of the

request and asked for an estimated date of completion. Exhibit 8 at 2-3.

       63.      On December 29, 2020, FBI stated that the search for responsive records is

“ongoing for [the] request, so [FBI] do[es] not yet know into which track it will fall.” FBI


                                               -8-
          Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 9 of 13


invited CATO INSTITUTE to request an “updated estimated date of completion” when the

search has been completed. Exhibit 8 at 2.

        64.      In this email, FBI provided status updates of three other FOIA requests, which are

all at issue in this case.

        65.      As of the date of this filing, FBI has not complied with FOIA, has not issued a

determination letter, and has not produced all records responsive to the request. In violation of 5

U.S.C. § 552(a)(7)(B)(ii), FBI has also failed to provide an estimated completion date.

                     SEPTEMBER 1, 2019, FOIA REQUEST (NEW LEFT)

        66.      On September 1, 2019, CATO INSTITUTE submitted a FOIA request to the FBI

for “any FBI ‘COINTELPRO-New Left’ records from the San Francisco FBI office.” CATO

INSTITUTE provided a list of case file identification numbers from the San Francisco Field

Office. CATO INSTITUTE also provided a list of search terms. The time frame of the search is

January 1, 1955 to the end of the COINTELPRO program. Exhibit 24.

        67.      FBI assigned reference number 1446734-000 to the matter.

        68.      On July 27, 2020, FBI released 312 pages of records that were “previously

processed and released pursuant to the Freedom of Information Act.” Exhibit 25.

        69.      FBI also stated that “additional records responsive to [the] subject exist” and

asked CATO INSTITUTE to inform FBI within thirty days of the date of the notification that it

wants additional records processed if the “release of previous processed material does not

satisfy” the request. Id.

        70.      On July 28, 2020, CATO INSTITUTE asked FBI to conduct a further search for

responsive records.      Specifically, CATO INSTITUTE asked FBI to search 1) “any cross-

reference files or electronic surveillance (ELSUR) files for responsive records”; 2) FBI field

offices for potentially responsive documents, “including those deemed automatically declassified


                                                -9-
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 10 of 13


per the FBI Automatic Declassification Manual issued in May 2007”; 3) records generated

pursuant to “sensitive investigative matters,” “assessments” or “undisclosed participation” as

described in the Domestic Investigations and Operations Guide (DIOG); and 4) “any references

to U.S.C. § 552(c)(1), (c)(2), or (c)(3) in connection with the subject of this request.” Exhibit 26.

       71.     On September 30, 2020, FBI stated that it has located approximately 3,510 pages

of potentially responsive records and informed CATO INSTITUTE that it will owe $100 in

duplication fees. Exhibit 27.

       72.     On October 1, 2020, CATO INSTITUTE informed the FBI that it is still

interested in receiving the responsive records and agreed to pay the estimated fees of $100.

Exhibit 28.

       73.     On December 10, 2020, FBI stated that it located “approximately 7,839 pages

potentially responsive” to the request. Exhibit 29.

       74.     In the same letter, FBI classified the request as a “complex” request. FBI noted

that the complex requests are further divided per the request size, and CATO INSTITUTE’s

request falls under “large” sub-track. Id.

       75.     FBI informed CATO INSTITUTE that the “current average time to complete a

large track request is approximately 57 months.” Id.

       76.     FBI asked whether CATO INSTITUTE can potentially reduce the scope of the

request. Id

       77.     On December 10, 2020, CATO INSTITUTE stated that it may be possible to

“rescope the request,” but it would “need to know the kind of materials thus far identify by type

and Classification.” Id.

       78.     Specifically, CATO INSTITUTE stated, [1] “If the material includes ELSUR,

TELSUR, or MISUR records, I want it all.”; and [2] “If the material includes reports in the


                                               - 10 -
         Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 11 of 13


following Classifications, I want all such reports: 2, 14, 19, 25, 44, 56, 61, 64, 65, 94, 97, 100,

102, 105, 109, 110, 111, 112, 113, 121, 137, 139, 157, 161, 170, 176, 199-203, 205, 212, 215,

216-229, and 271.” Id.

        79.      CATO INSTITUTE asked the FBI to “identify the scope of the records by type

per the above criteria” in order to engage in the narrowing process. Id.

        80.      On December 14, 2020, FBI informed CATO INSTITUTE that it is “not able to

scope the information in the manner [CATO INSTITUTE] requested with a reasonable amount

of effort.” Exhibit 30.

        81.      On December 21, 2020, CATO INSTITUTE declined to narrow the scope of the

request and asked for an estimated date of completion. Exhibit 8 at 2-3.

        82.      On December 29, 2020, FBI stated that the search for responsive records is

“ongoing for [the] request, so [FBI] do[es] not yet know into which track it will fall.” FBI

invited CATO INSTITUTE to request an “updated estimated date of completion” when the

search has been completed. Exhibit 8 at 2.

        83.      In this email, FBI provided status updates of three other FOIA requests, which are

all at issue in this case.

        84.      As of the date of this filing, FBI has not complied with FOIA, has not issued a

determination letter, and has not produced all records responsive to the request. In violation of 5

U.S.C. § 552(a)(7)(B)(ii), FBI has also failed to provide an estimated completion date.

                              COUNT I – MAY 24, 2019, FOIA REQUEST
                             (SENATOR FRANK FORRESTER CHURCH),
                                    FBI’S FOIA VIOLATION

        85.      The above paragraphs are incorporated herein.

        86.      FBI and DOJ are federal agencies and subject to FOIA.

        87.      The requested records are not exempt under FOIA.


                                               - 11 -
      Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 12 of 13


     88.      Defendants have failed to produce records responsive to the request.

                      COUNT II – JUNE 1, 2019, FOIA REQUEST
                     (SENATOR BARRY MORRIS GOLDWATER)
                             FBI’S FOIA VIOLATION

     89.      The above paragraphs are incorporated herein.

     90.      FBI and DOJ are federal agencies and subject to FOIA.

     91.      The requested records are not exempt under FOIA.

     92.      Defendants have failed to produce records responsive to the request.

                     COUNT III – JUNE 1, 2019, FOIA REQUEST
                  (REPRESENTATIVE BELLA SAVITZKY ABZUG),
                            FBI’S FOIA VIOLATION

     93.      The above paragraphs are incorporated herein.

     94.      FBI and DOJ are federal agencies and subject to FOIA.

     95.      The requested records are not exempt under FOIA.

     96.      Defendants have failed to produce records responsive to the request.

            COUNT IV - SEPTEMBER 1, 2019, FOIA REQUEST (NEW LEFT),
                            FBI’S FOIA VIOLATION

     97.     The above paragraphs are incorporated herein.

     98.     FBI and DOJ are federal agencies and subject to FOIA.

     99.     The requested records are not exempt under FOIA.

     100. Defendants have failed to produce records responsive to the request.

WHEREFORE, CATO INSTITUTE asks the Court to:

     i.       declare that Defendants have violated FOIA;

     ii.      order Defendants to conduct a reasonable search for records and to promptly
              produce the requested records;

     iii.     enjoin Defendants from withholding non-exempt public records under FOIA;

     iv.      award CATO INSTITUTE attorneys’ fees and costs; and


                                            - 12 -
        Case 1:21-cv-00035-RDM Document 1 Filed 01/07/21 Page 13 of 13


       v.     award such other relief the Court considers appropriate.


Dated: January 7, 2021


                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Joshua Hart Burday

                                                      Attorney for Plaintiff
                                                      CATO INSTITUTE

                                                      Matthew Topic, D.C. Bar No. IL 0037
                                                      Joshua Burday, D.C. Bar No. IL 0042
                                                      Merrick Wayne, D.C. Bar No. IL 0058
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      312-243-5900
                                                      foia@loevy.com




                                             - 13 -
